department of the treasury internal_revenue_service washington d c government entities jan uniform issue list tep rats legend taxpayer a ira x account number y account number z routing number date date date date date date date month month amount m page amount n amount p amount q bank m bank w dear this is in response to letters dated date and date in which your request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x at bank w of amount m taxpayer a age electronically transferred to bank m taxpayer a intended amount m to be placed in an ira at bank m but instead amount m was placed in a non-ira account number y at bank m taxpayer a further represents that amount m has not been used for any other purpose asserts that on date amount m was taxpayer a represents that on date taxpayer a received written notification from bank w that ira x would mature on date in an effort to receive a better interest rate on the funds taxpayer a contacted several banking institutions to compare rates on iras and selected bank m as the successor trustee custodian for ira x taxpayer a was given account number y and routing number from a bank m sales representative taxpayer a then contacted bank w and instructed them to conduct a transfer of amount m from ira x to bank m to open a new ira at bank m on date amount m was withdrawn from ira x and on date these funds were electronically transferred to account number y at bank m taxpayer a was unaware at the time that account number y at bank m was not an ira as he had intended it to be on date amount p was transferred by bank m from account number y to a separate non-ira account number z amount n remained in account number y both account number y and account number z were renewed with new maturity dates of date and date respectively page in month of taxpayer a received a 1099-int statement from bank m indicating that amount q of interest_income had accrued on account number y in but taxpayer a had not received a distribution from the account taxpayer a notified his tax accountant but no further action was taken in month of while taxpayer a was compiling hi sec_2010 tax documents in preparation for a meeting with his cpa he contacted bank m about the interest shown on the form 1099-int and was informed by bank m that account number y was not an ira taxpayer a has submitted a copy of a letter dated date from bank w in which bank w confirms that amount m was transferred from a traditional_ira wired to bank m and was intended to be invested in an ira at bank m in addition the wire transfer request specifically states that the transaction is an ira transfer based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not page apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i1 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to an error by a representative of bank m in not following the instructions of taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to make a rollover_contribution of amount m to a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount m will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact xxxxxxx xxxxxx by phone at xxxxxx__ or fax at xxxxxxx sincerely yours oe owt laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
